Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanishi et al. (US20180166716).
2.	Regarding claims 1-4, Imanishi teaches a fuel cell system (see Fig. below) comprising: a fuel cell stack; a fuel gas supply device for supplying a fuel gas to the fuel cell stack; a fuel gas supply passage connecting the fuel cell stack and the fuel gas supply device; a gas-liquid separator configured to separate a liquid component from the fuel gas drained from the fuel cell stack; a fuel gas draining passage connecting the fuel cell stack and the gas-liquid separator; a circulation passage connecting the gas-liquid separator and the fuel gas supply device; a pressure measuring device disposed in any of the fuel gas supply passage, the fuel gas draining passage and the circulation passage; and a controlling unit, wherein the controlling unit controls pulsed operation of the fuel gas supply device in such a way that a pressure measured by means of the pressure measuring device is within a range of a preset upper limit pressure and lower limit pressure, and the controlling unit uses a flow rate increasing control at least once when the pressure rises in the pulsed operation before the pressure reaches the upper limit pressure, as long as the pressure does not exceed the upper limit pressure, the flow rate increasing control being to increase a supply of the fuel gas supplied by means of the fuel gas supply device (see Fig. below).

    PNG
    media_image1.png
    586
    1063
    media_image1.png
    Greyscale

Under the principles of inherency, Imanishi’s prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722